                           1:18-cr-10060-MMM-JEH # 82          Page 1 of 2
                                                                                                      E-FILED
                                                                  Monday, 21 September, 2020 10:50:02 AM
                                                                              Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                  PEORIA DIVISION

ERIC L. INGRAM                                        )
                                                      )
               Petitioner,                            )
                                                      )
               v.                                     )       Criminal Case No. 18-10060
                                                      )
UNITED STATES OF AMERICA                              )
                                                      )
               Respondent.                            )


                                    ORDER AND OPINION

       Before the Court is Petitioner Eric L. Ingram’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255. (ECF No. 80).

       Pursuant to 28 U.S.C. § 2255 and Rule 4 of the Rules Governing Section 2254 Cases in

the United States District Courts, the Court’s preliminary review indicates the Petition could

have merit and orders Respondent to show cause, if any it may have, within twenty-one (21)

days after service of this Order, why said Motion should not be granted.

       After Respondent has filed its response, Petitioner is ordered to file any traverse or reply

to the response within twenty-one (21) days after service of said response on him. The Court

admonishes Petitioner that a failure to file a reply to the response under 28 U.S.C. § 2248 will

cause the Court to take the allegations in the response as true except to the extent that the judge

finds from the evidence that they are not true.

       IT IS ORDERED that the Clerk of Court shall serve the Respondent with a copy of the

Petition and this Order.

       IT IS FURTHER ORDERED that Petitioner shall serve upon Respondent or, if an

appearance has been entered by counsel, upon its attorney, a copy of every further pleading or

                                                  1
                        1:18-cr-10060-MMM-JEH # 82              Page 2 of 2




other document submitted for consideration by the Court. Petitioner shall include with the

original paper to be filed with the Clerk of Court a certificate stating the date that a true and

correct copy of any document was mailed to Respondent or its counsel. Any paper received by

this Court which has not been filed with the Clerk or which fails to include a certificate of

service will be disregarded by the Court.

       IT IS FURTHER ORDERED that Petitioner immediately notify the Court of any change

in his mailing address. Failure to notify the Court of any change in mailing address may result in

dismissal of this lawsuit with prejudice.

       ENTERED this 17th day of September, 2020.

                                                   /s/ Michael M. Mihm
                                                     Michael M. Mihm
                                                 United States District Judge




                                                  2
